DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite because of the language “one or more sensors, associated at least one of a fracturing tree or the conversion assembly” and “the control unit presenting the information, on a display, and transmitting”.  It is unclear if the sensors are associated with a fracturing tree or the conversion assembly or whether these are just present in the apparatus.  In addition, it is unclear whether the display is a positively recited limitation or merely an example of a means of presenting the information.  The display should be recited as a finite limitation if it stays within the claim.
Claims 2-9 are rejected as indefinite because they contain all of the claim language from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US 9222555) in view of Tang et al. (US 20160273346) and Guidry et al. (US 8944159).
With regards to claim 1, Morin et al. discloses a wellhead monitoring system (Fig. 1, element 20, col. 5:50-62), comprising: a conversion assembly, the conversion assembly (Fig. 1, element 18) including an actuator element (Fig. 3, element 42) for modifying an operating mode of a valve from manual to remote (element 42, col. 6:42-57); one or more sensors (Fig. 2, element 36), associated at least one of a fracturing tree or the conversion assembly (these are associated with the wellhead 18), the one or more sensors obtaining wellhead operating conditions (col. 5:52-55); and a control unit (Fig. 1, element 24), adapted to receive information from the one or more sensors.  Morin et al. shows all the limitation of the present invention except, it does not explicitly disclose a fracturing tree or that the control unit presents on a display or transmits the information to a remote system for analysis.  Tang et al. discloses 
With regards to claim 2, Morin et al. discloses the one or more sensors includes a pressure sensor, a valve position sensor, or a combination thereof (Fig. 2, element 36, col. 5:50-62).
With regards to claim 3, Morin et al. discloses the conversion assembly is coupled to the valve via a valve frame (Fig. 3), the conversion assembly engaging at least one of a valve stem (Fig. 3, element 52) or a manual operator to convert the valve into a remotely operated valve.
With regards to claim 4, Morin et al. discloses the one or more sensors is a pressure sensor (Fig. 2, element 36, col. 5:50-62).  Guidry et al. discloses a fracture tree, as stated above.
With regards to claim 5, Morin et al. discloses the one or more sensors is a valve position sensor, the valve position sensor determining a position of the valve between an open position, a closed position, or an intermediate position (Fig. 3, element 58, col. 5:55-62, col. 7:19-30).
With regards to claim 6, Tang et al. discloses the control unit is configured to operate a software package from a distributed computing environment, the software package running analytics to determine non-productive time at a well site (Fig. 1, element 36, Fig. 4, element 84).
With regards to claim 7, Tang et al. discloses the software package includes real time monitoring from the one or more sensors (para. 16-18).

With regards to claim 9, Morin et al. discloses the actuator element is at least one of a hydraulic actuator, a pneumatic actuator, or an electrical actuator (col. 8:6-8).
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. in view of Guidry et al. and Morrow et al. (US 20160298439).
With regards to claim 10, Morin et al. discloses a wellhead monitoring system, comprising: a pressure sensor (Fig. 2, element 36, col. 5:50-62) arranged at wellhead, the pressure sensor being communicatively coupled to a control unit (Fig. 1, element 24); a valve position sensor (Fig. 3, element 58, col. 5:55-62, col. 7:19-30) arranged at a valve of the wellhead, the valve position sensor being communicatively coupled to the control unit; and an actuator unit (Fig. 2, element 42), coupled to the valve, the actuator unit controlling operation of the valve to transition the valve between an open position and a closed position; the control unit collecting information from the pressure sensor and the valve position sensor, the control unit further operable to drive movement of the valve via the actuator unit. Morin et al. shows all the limitation of the present invention except, it does not explicitly disclose the control unit is arranged at a location remote from the fracturing tree and outside of a pressure zone of a fracturing tree or that the control unit presents on a display or transmits the information to a remote system for analysis.  Morrow et al. discloses a wellbore system in which the control unit (Fig. 7, element 90, para. 41) is arranged at a location remote from the fracturing tree and outside of a pressure zone of a fracturing tree. This would be done because it is common knowledge in the wellbore art to increase automation and portability/ease of access to data and downhole equipment, and to avoid damage to the unit through fracturing.  Guidry et al. discloses a downhole system which utilizes a 
With regards to claim 11, Morin et al. discloses the actuator unit forms at least a portion of a conversion assembly, the conversion assembly changing an operating mode of the valve from manual operation to remote operation (element 42, col. 6:42-57).
With regards to claim 12, Morin et al. discloses the actuator element is at least one of a hydraulic actuator, a pneumatic actuator, or an electrical actuator (col. 8:6-8).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. in view of Guidry et al. and Morrow et al. as applied to claim 10 above, and further in view of Tang et al.
With regards to claim 13, Tang et al. discloses the control unit is configured to operate a software package from a distributed computing environment, the software package running analytics to determine non-productive time at a well site (Fig. 1, element 36, Fig. 4, element 84).
With regards to claim 14, Tang et al. discloses the software package includes real time monitoring from the one or more sensors (para. 16-18).
With regards to claim 15, Tang et al. discloses an interface provided via a software package executing at the control unit, the interface including one or more windows to provide real time information of well site operations or historical data associated with time spent at the well site (Fig. 4, element 84 discloses a laptop control unit which would inherently have these attributes).
Allowable Subject Matter
Claims 16-26 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676